                                            2:21-cv-02232-CSB-EIL # 1                    Page 1 of 7
                                                                                                                                           E-FILED
                                                                                             Thursday, 02 September, 2021 10:53:53 AM
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination
                                                                                                           Clerk, U.S. District Court, ILCD

                                       UNITED STATES DISTRICT COURT
                                                                        for the
                                                        CENTRAL District of ILLINOIS

                                                                URBANA Division


                                                                                  Case No.
                                                                          )
                                                                                               (to be filled in by the Clerk's Office)
                      CHERYL L. HALL                                      )
                                                                          )
                              Plaintiff( s)
(Write the full name of each plaintiffwho is filing this complaint.
                                                                          )
If the names of all the plaintiffs cannot fit in the :,pace above,        )       Jury Trial: (check one) [3J Yes        D     No
please write "see attached" in the space and attach an additional         )
page with the full list of names.)
                                 -v-                                      )
                                                                          )
KANKAKEE SCHOOL DISTRICT 111, JENNIFER                                    )
 HERING, DR. GENEVRA A. WALTERS, AND                                      )
             FELICE HYBERT                                                )
                              Defendant(s)                                )
(Write the full name of each defendant who is being sued. If the          )
names of all the defendants cannot fit in the space above, please         )
write "see attached" in the space and attach an additional page
with the full list of names.)                                             )


                             COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.
                               Name                                   CHERYL L. HALL
                               Street Address                         4906 SOUTH VINCENNES-
                                                                                          AVE--
                               City and County                        CHICAGO, C OOK
                               State and Zip Code                     ILLINOIS, 60615
                               Telephone Number                       773-953-3686
                                                                              --- - - ---
                               E-mail Address                         chervlha111960.1@gmail.com




                                                                                                                                         Page I of 7
                                            2:21-cv-02232-CSB-EIL # 1             Page 2 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.

                     Defendant No. 1
                               Name                             KANKAKEE SCHOOL DISTRICT 111
                               Job or Title ((f known)
                               Street Address                   240 WARREN AVENUE
                               City and County                  KANKAKEE, KANKAKEE
                               State and Zip Code               ILLINOIS, 60901
                               Telephone Number                 815-802-7710
                               E-mail Address (if known)        HUMANRESOURCES@KSDl1 l.ORG


                    Defendant No. 2
                               Name                             JENNIFER HERING
                               Job or Title (if known)          DIRECTOR
                               Street Address                   240 WARREN AVENUE
                               City and County                  KANKAKEE, KANKAKEE
                               State and Zip Code               ILLINOIS, 60901
                                                                            - -----------
                                                                                -
                               Telephone Number                 815-802-77lO
                               E-mail Address (if known)        JENNIFERHERING@KSD l 11.ORG


                     Defendant No. 3
                               Name                             DR. GENEVRA A. WALTERS -        --
                               Job or Title M known)            SUPERINTENDANT
                               Street Address                   240 WARREN AVENUE
                               City and County                  KANKAKEE, KANKAKEE
                               State and Zip Code               ILLINOIS, 60901
                                                                           ---         ---
                               Telephone Number                 815-802-7710
                               E-mail Address (if known)        GENEVRAWALTERS@KSDl11.ORG


                     Defendant No. 4
                               Name                             FELICE HYBERT
                               Job or Title (if known)          ASSISTANT SUPERINTENDANT OF CURRICULUM ---
                               Street Address                   240 WARREN AVE
                               City and County                  KANKAKEE, KANKAKEE
                               State and Zip Code               ILLINOIS, 60901



                                                                                                                  Page 2 of 7
                                            2:21-cv-02232-CSB-EIL # 1               Page 3 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                               Telephone Number                  815-802-7710
                               E-mail Address (((known)          SELICEHYBERT@KSDl 1 l.ORG


          C.        Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                               Name                              A VIS HUFF SUPPORT SERVICES
                               Street Address                    369 N. 5TH A VENUE
                               City and County                   KANKAKEE, KANKAKEE
                                                                                      - - -- -- -- -- - -- - - - -
                               State and Zip Code                ILLINOIS, 60901
                               Telephone Number                  815-802-4400


II.       Basis for Jurisdiction

          This action is brought for discrimination in employment pursuant to (check all that apply):

                  ~              Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                                 Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must first file a charge with the Equal Employment Opportunity
                                 Commission.)

                  D              Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                  D              Other federal law (specify the federal law):


                                 Relevant state law (specify, if known):


                                 Relevant city or county law (specify, if known):




                                                                                                                           Page 3 of 7
                                            2:21-cv-02232-CSB-EIL # 1                  Page 4 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply):

                            D             Failure to hire me.
                            ~             Termination of my employment.
                            D             Failure to promote me.
                            D             Failure to accommodate my disability.
                            ~             Unequal terms and conditions of my employment.
                            ~             Retaliation.
                            D             Other acts (specify):
                                         (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)
                    DECEMBER 3, 2020-PRESENT


        C.          I believe that defendant(s)        (check one):

                            ~             is/are still committing these acts against me.
                            D             is/are not still committing these acts against me.

        D.          Defendant(s) discriminated against me based on my (check all that apply and explain):
                            ~             race

                            •             color
                            ~             gender/sex

                            •             religion

                            •             national origin
                            ~             age (year of birth)         1960      (only when asserting a claim of age discrimination.)

                            •             disability or perceived disability (specify disability)



        E.          The facts of my case are as follows. Attach additional pages if needed.




                                                                                                                             Page 4 of 7
                                            2:21-cv-02232-CSB-EIL # 1              Page 5 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Plaintiff was recruited and subsequently accepted employment with the Kankakee School District 111
                    (KSD) in 2019 as the only Restorative Justice Coordinator. Previously, Plaintiff was employed as the
                    Dean of Students at Lawrence Hall Youth Services (LHYS) for 24 years. Plaintiff resigned from her
                    position at LHYS to accept the Coordinator position with KSD. KSD agreed to allow Plaintiff to
                    commute from Chicago, Il., to Kankakee, Il.,, Plaintiff was told that because of her stellar reputation for
                    working with children at LHYS she could make a tremendous difference in the lives of the youth in
                    Kankakee. She did exactly that. Plaintiffs work assignments included Kankakee High School, Remote
                    Control Car Program, States Attorney Office for Kankakee, Il.,, and A vis Huff Student Support Services
                    (Avis).

                    Once Plaintiff was assigned to A vis, she began to experience discrimination based on her race, color,
                    and age. She was harrassed and treated differently by Jennifer Hering, Avis Administrator. Hering
                    assigned various employees to surveil Plaintiff and scrutinize her performance in ways that other
                    employees were not being surveilled and scrutinized. Plaintiff was denied work benefits that afforded to
                    other employees with similar job responsibilities. Plaintiff was singled out and embarrassed and
                    humiliated by Hering. When Plaintiff sought releif from this abusive behavior by reporting the same to
                    Selice Hybert, Plaintiff received no such relief as Hybert began employing the same abusive behavior
                    towards Plaintiff as Hering. Further, when Plaintiff complained of the illegal treatment she was
                    terminated and replace with someone younger and of the opposite sex. Upon learning of this violation of
                    her Constitutional Rights, Plaintiff sought relief from KSD and Dr. Genevra Walters. However, Plaintiff
                    did not receive relief. Rather, KSD and Walter's upheld and enforced the abusive and illegal actions of
                    Hering and Hybert.

                    Please see attached Charge of Discrimination.


                    (Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.j

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
                    my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)


                    FEBRUARY 9, 2021

        B.          The Equal Employment Opportunity Commission (check one):
                            D             has not issued a Notice of Right to Sue letter.
                            IZJ           issued a Notice of Right to Sue letter, which I received on   (date)   6/8/2021
                                         (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                         Opportunity Commission to this complaint.)

        C.          Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged discriminatory conduct (check one):




                                                                                                                            Page 5 of 7
                                            2:21-cv-02232-CSB-EIL # 1          Page 6 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                            ~             60 days or more have elapsed.
                            0             less than 60 days have elapsed.

V.      Relief

        State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
        money damages.
         Plaintiff is seeking compensatory damages, punitive damages, back pay, front pay, loss of benefits, and any and
         all other such relief that she may be due in an amount equal to or greater than $500,000.00 (Five-Hundred
         Thousand Dollars) plus attorney's fees, costs, and expenses.




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule 11.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date of signing:


                    Signature of Plaintiff
                    Printed Name of Plaintiff

        B.           For Attorneys

                    Date of signing:               8/30/2021


                     Signature of Attorney               ISi DONNY AN. BANKS



                                                                                                                     Page 6 of 7
                                            2:21-cv-02232-CSB-EIL # 1         Page 7 of 7

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination


                    Printed Name of Attorney             DONNYAN. BANKS
                    Bar Number                           6323521
                    Name of Law Firm                     THE BANKS LAW FIRM
                    Street Address                       20 WEST KINZIE STREET 17TH FLOOR
                    State and Zip Code                    CHICAGO, ILLINOIS 60654
                                                                          ---------------
                    Telephone Number                     3l2-366-3399
                    E-mail Address                       DNB@THEBANKSLAWFIRM.COM




                                                                                            Page 7 of 7
